Citation Nr: 1703799	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-40 569A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a disability manifested by memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and others


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1977 and from August 1979 to March 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a videoconference hearing in August 2013 before the undersigned; a transcript of that hearing is in the claims file, so of record.

The Board remanded the claims in April 2014 for further development and consideration.

An additional claim of entitlement to service connection for epilepsy was previously on appeal and also remanded in April 2014 for additional development.  However, an August 2015 rating decision since issued granted that claim.  The Veteran did not, in response, separately appeal either the rating or effective date assigned for this disability, so that claim is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  Therefore, only his claims for hypertension, a heart disability, and a disability manifested by memory loss remain.

Regrettably, the Board must again REMAND these remaining claims to the Agency of Original Jurisdiction (AOJ).



REMAND

In the prior April 2014 remand the Board specifically instructed the AOJ to "[m]ake a determination regarding the Veteran's exact dates of service and, in particular, the times he had qualifying service whether on [active duty, active duty for training (ACDUTRA), and/or inactive duty training (INACDUTRA)]."  However, while the AOJ retrieved personnel records and earnings statements from the Defense Finance and Accounting Services (DFAS), no determination identifying the periods of active duty (AD), ACDUTRA, or INACDUTRA was made (despite the fact that his March 1980 discharge record clearly indicates he had one month of preceding inactive service).  Furthermore, the Board sees the Veteran's October 1977 discharge record indicates he had three months and 17 days of preceding inactive service, and he testified during his August 2013 videoconference hearing that he had first enlisted in 1973 and served in Vietnam from 1973 to 1975 with the 125th Airborne, 1st Cavalry.  But earnings statements or other pertinent records prior to his June 1977 period of active duty are not in the record.  While the AOJ did request all DFAS earnings statements prior to 1993, there is no indication that records earlier than June 1977 do not exist, or that additional efforts to search for pertinent records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2016) (discussing the extent of efforts that must be made when trying to obtain records that are in the custody of a Federal department or agency).  In light of the above, the Board finds that another remand is unfortunately required for corrective action to ensure compliance with the prior remand orders, to ensure the record is complete, and to clarify the nature and circumstances of the Veteran's service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Similarly, the April 2014 remand also directed that the Veteran be scheduled for an appropriate examination evaluating his neurological complaint that, at the time, consisted of both epilepsy and memory loss.  Specifically, the Board directed the examiners to opine whether the Veteran's reported episodic memory loss was related to his epilepsy.  However, no such opinion was provided.  Just as above, the Board finds that compliance with the prior remand orders is needed here, particularly considering epilepsy is now service-connected, which implicates a secondary theory of entitlement for his memory loss.  See id.  Moreover, the Veteran's current treatment records indicate he has been evaluated and treated for various psychiatric complaints as well.  Thus, the Board must first determine the precise nature of the Veteran's memory loss (i.e., whether it is a manifestation of a disability that is distinct from epilepsy, such as a psychiatric disability) before reaching the question of etiology (i.e.¸whether a distinct disability manifested by memory loss, if found, is related to service or epilepsy).  Therefore, any examination on remand must address both the nature and the etiology of the claimed memory loss.

Furthermore, the Board notes that the discovery of any additional periods of qualifying active duty, ACDUTRA, or INACDUTRA service would likely require securing additional examinations or addendum medical opinions to address whether the disabilities on appeal are related to such periods of service or events and injuries therein.

Finally, the Board notes that the Veteran testified at his DRO hearing that he began receiving treatment for the disabilities on appeal almost immediately after discharge in 1980 at the San Juan VA Medical Center.  In light of that, the Board finds that attempts to secure any records of such treatment should be made, as they are both constructively of record and would likely be highly pertinent to this appeal. 

Accordingly, these claims are REMANDED for the following action:

1. The AOJ should conduct exhaustive development to verify the nature of dates of the Veteran's service.  In doing so, the AOJ must obtain any outstanding records prior to his March 1980 discharge that would help in this endeavor, to include records dated prior to June 1977 and specifically any records associated with the 125th Airborne, 1st Cavalry between 1973 and 1975.  If necessary, the AOJ should contact the Joint Services Records Research Center (JSRRC) or any other appropriate source in its efforts to complete this development.  The AOJ should note that the Veteran's October 1977 and March 1980 DD-214 forms indicate that he had three months and 17 days of inactive service prior to June 1977 as well as one month of inactive service prior to August 1979.  

If records from any period prior to March 1980 are deemed unavailable, the AOJ must so notify the Veteran, and document that fact in a formal finding for the record, noting the scope of the search conducted, the efforts made to locate such records, and the reason for their unavailability.  Critically, attempts to secure records in the custody of a Federal department or agency are governed by 38 C.F.R. § 3.159(c)(2).  

2. The AOJ must also issue a formal finding documenting for the record identifying all periods of service, to include all periods of active duty, ACDUTRA, INACDUTRA, National Guard, or Reserve service prior to separation in March 1980, so as to provide a complete picture of the Veteran's service history.  The formal finding must also include a determination as to whether there is any evidence that the Veteran served in Vietnam at any time prior to March 1980, to include between 1973 and 1975 with the 125th Airborne, 1st Cavalry.

3. If any additional periods of active duty, ACDUTRA, or INACDUTRA are identified, the AOJ must conduct an exhaustive search for any service treatment records (STRs) related to those periods.  If any such records are deemed unavailable, the AOJ must so notify the Veteran and document that fact in a formal finding for the record, noting the scope of the search conducted, the efforts made to locate such records, and the reason for their unavailability.  The AOJ should also arrange for any other development indicated (i.e., examinations or supplemental medical opinions addressing relationships between the Veteran's hypertension or coronary artery disease and additional periods of qualifying service).  

4. Then, the AOJ should attempt to secure any records of VA evaluations or treatment for the disabilities on appeal dated just after the Veteran's discharge in March 1980, to specifically include any such records from the San Juan, Puerto Rico VA Medical Center.  If any such records are deemed unavailable, the AOJ must so notify the Veteran and document that fact for the record, as well as the scope of the search conducted, the steps taken to locate and secure such records, and the reason for their unavailability.

5. The AOJ must also specifically arrange for a neuropsychiatric examination of the Veteran to determine the nature and likely etiology of his claimed disability manifested by memory loss.  The examiner should be provided with a copy of the AOJ's determination regarding the periods of qualifying periods of active duty, ACDUTRA, and INACDUTRA.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a. Is the Veteran's memory loss a manifestation of disability that is separate and distinct from his epilepsy?  If so, please identify, by medical diagnosis, any such disability manifested by memory loss found on examination or documented in the record.

b. For each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to either:

i. any periods of active duty service, to include injuries or events therein; or

ii. any diseases or injuries incurred during a verified period of ACDUTRA; or

iii. any injuries incurred during a verified period of INACDUTRA.

c. For each disability diagnosed, the examiner should also opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is either:

i. caused by the Veteran's service-connected epilepsy; or 

ii. aggravated by (i.e., permanently worsened beyond its natural progression) the Veteran's service-connected epilepsy.

The examiner must provide a complete rationale for all opinions provided, to include citation to supporting factual evidence and medical literature as appropriate.

6. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

	
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

